FILED
                           NOT FOR PUBLICATION                                 JUN 25 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


ALLSTATE INSURANCE COMPANY,                      No. 13-15991
an Illinois corporation,
                                                 D.C. No. 4:11-cv-03511-CW
            Plaintiff-counter-defendant-
cross-defendant - Appellee,
                                                 MEMORANDUM*
 v.

RICHARD PIRA,

              Defendant,

ANDREW PIRA,

              Defendant-cross-defendant,

  And

ALEXANDER YIN,

            Defendant-counter-claimant-
cross-claimant - Appellant.


                  Appeal from the United States District Court
                      for the Northern District of California
                 Claudia Wilken, Senior District Judge, Presiding



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                       Argued and Submitted June 12, 2015
                            San Francisco, California

Before: SCHROEDER, IKUTA, and CHRISTEN, Circuit Judges.

      Defendant Alexander Yin appeals the district court’s order granting

summary judgment to Plaintiff Allstate Insurance Company. Yin also appeals the

district court’s dismissal of his claim that Allstate breached the implied covenant of

good faith and fair dealing by unreasonably refusing to indemnify Richard and

Andrew Pira and pay Yin benefits. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      The district court did not err in concluding that Richard Pira was not an

“insured person” under Erlinda Ipac’s insurance policy for the Peabody street

property because Richard Pira did not live in the same “household” as Ipac. Under

California law, “the term ‘household’ is unambiguous.” Jacobs v. Fire Ins. Exch.,

227 Cal. App. 3d 584, 591, 594 (1991). It is undisputed that Richard Pira and Ipac

did not live “under one roof or within a common curtilage” at the time that Andrew

Pira shot Yin, and therefore Richard Pira did not live in Ipac’s “household,” as

defined by California law.1 See id.




      1
      To the extent Yin suggests Allstate should have included Richard Pira as a
named insured on the policy, there is no such claim before us.

                                          2
      Even if the district court erred when it dismissed Yin’s claim that Allstate

breached the implied covenant of good faith and fair dealing, any error would be

harmless because Yin “cannot prove any set of facts that would entitle him . . . to

relief.” Stratton v. Buck, 697 F.3d 1004, 1009 (9th Cir. 2012); see also Fed. R.

Civ. P. 61. Richard Pira was not covered by Ipac’s policy because he was not a

member of her household, and Yin does not challenge the district court’s

determination that Andrew Pira was not covered by the policy because his actions

were intentional. Therefore, because Yin had no right to payment from Allstate,

“there can be no action for breach of the implied covenant of good faith and fair

dealing.” Waller v. Truck Ins. Exch., Inc., 11 Cal. 4th 1, 36 (1995). Any error by

the district court was thus harmless.

AFFIRMED.




                                          3